Name: 96/246/EC, Euratom: Council Decision of 25 March 1996 appointing two members of the Economic and Social Committee
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 1996-04-02

 Avis juridique important|31996D024696/246/EC, Euratom: Council Decision of 25 March 1996 appointing two members of the Economic and Social Committee Official Journal L 083 , 02/04/1996 P. 0016 - 0016COUNCIL DECISION of 25 March 1996 appointing two members of the Economic and Social Committee (96/246/EC, Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 195 thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 167 thereof,Having regard to the Council Decision of 26 September 1994 appointing the members of the Economic and Social Committee for the period ending on 20 September 1998 (1),Whereas two seats have become vacant on the Economic and Social Committee following the resignations of Mr Charles Pelletier and Mr Erik Carlslund, communicated to the Council on 11 May 1995 and 28 January 1996 respectively,Having regard to the nominations submitted by the French and Danish Governments on 8 and 2 February 1996,Having obtained the opinion of the Commission of the European Communities,HAS DECIDED AS FOLLOWS:Sole Article Mr Jean-Claude Sabin is hereby appointed a member of the Economic and Social Committee in place of Mr Charles Pelletier for the remainder of the latter's term of office, which expires on 20 September 1998.Mr Sune BÃ ¸gh is hereby appointed a member of the Economic and Social Committee in place of Mr Erik Carlslund for the remainder of the latter's term of office, which expires on 20 September 1998.Done at Brussels, 25 March 1996.For the CouncilThe PresidentG. SALVINI(1) OJ No L 257, 5. 10. 1994, p. 20.